"'
                                                        .
               Case 1:19-mj-03343-UA Document 1 Filed 04/04/19 Page 1 of 4

                                                                 ORf Glf~AL
     Approved:

                  Assistant United States Attorney

     Before:      HON. ROBERT W. LEHRBURGER
                  United States Magistrate Judge
                  Southern District of New York

                                       -   -   - x

     UNITED STATES OF AMERICA                        COMPLAINT

                  - v. -                             Violation of
                                                     21 u.s.c. § 846
     VICTOR JAVIER RODRIGUEZ,
                                                     COUNTY OF OFFENSE:
                        Defendant.                   BRONX

                                                 x

     SOUTHERN DISTRICT OF NEW YORK, ss.:

               RICHARD LAVORATO, being duly sworn, deposes and says
     that he is a Special Agent with the Drug Enforcement
     Administration ("DEA") and charges as follows:

                                       COUNT ONE

                1.   On or about April 3, 2019, in the Southern
     Distri·ct of New York and elsewhere, VICTOR JAVIER RODRIGUEZ the        I

     defendant, and others known and unknown, intentionally and
     knowingly did combine, conspire, confederate, and agree together
     and with each other to violate the narcotics laws of the United
     States.

               2.   It was a part and an object of the conspiracy
                              'I
     that VICTOR JAVIER RODRIGUEZ, the defendant, and others known
     and unknown, would and did distribute and possess with intent to
     distribute controlled substances, in violation Of Title 21,
     United States Code, Section 841(a) (1).
       Case 1:19-mj-03343-UA Document 1 Filed 04/04/19 Page 2 of 4
                                   2

            3.   The controlled substance that VICTOR JAVIER
RODRIGUEZ, the defendant, conspired to distribute and possess
with intent to distribute were (i) 500 grams and more of
mixtures and substances containing a detectable amount of
cocaine in violation of Title 21, United States Code, Section
841(b) (1) (B); and (ii) mixtures and substances containing a
detectable amount of oxycodone, in violation of Title 21, United
States Code, Section 841(b) (1) (C).

            (Title 21, United States Code, Section 846.)

          The bases for my knowledge and for the foregoing
charge are, in part, as follows:

          4.   I am a Special Agent with the DEA and I have been
personally involved in the investigation of this matter. This
affidavit is based upon my personal participation in the
investigation of this matter, and my review of documents as well
as my conversations with law enforcement agents and witnesses.
Because this affidavit is being submitted for the limited
purpose of establishing probable cause, it does not include all
the facts that I have learned during the course of my
investigation. Where the actions, statements, and conversations
of others are reported herein, they are reported in substance
and in part, except where otherwise indicated.

          5.   Based on my participation in this investigation,
my review of law enforcement reports and records, and my
conversations with other law enforcement officers, I have
learned the following, in substance and in part:

               a.    On or about April 3, 2019, I and other law
enforcement officers observed a particular automobile
("Automobile-1") parked in the vicinity of the Bronx, New York.
Thereafter, a particular individual ("CC-1") carrying a coat and
what appeared to be an object underneath the coat approached
Automobile-1. While approaching Automobile-1, CC-1 dropped the
object, which appeared to be shaped like a brick. CC-1 quickly
picked up the object and entered Automobile-1. Moments later,
cc-1, who did not 'appear to be carrying the object, exited
Automobile-1, entered another automobile, and drove away.

               b.   Law enforcement officers followed
Automobile-1 as it left its parking spot and drove down the
street for several blocks. We then observed Automobile-1 drive
through a red stop light, which is a violation of New York State
tI'Q.ffic law.
       Case 1:19-mj-03343-UA Document 1 Filed 04/04/19 Page 3 of 4
                                   3

               c.   Based on our observations of the traffic
infraction described above, we conducted a traffic stop of
Automobile-1. The driver of Automobile-1 was later identified
as VICTOR JAVIER RODRIGUEZ, the defendant. No other individuals
were in Automobile-1.

               d.   We approached Automobile-1 and requested
permission to search Automobile-1. RODRIGUEZ provided verbal
consent to search Automobile-1. During the search, we located
approximately $20,000 in the glove compartment, w~ich based on
my training, experience and involvement in this investigation,
appeared to proceeds from narcotics trafficking. RODRIGUEZ
denied the money was his. RODRIGUEZ was placed under arrest and
transported to a DEA office.

               e.   At the DEA office, Rodriguez was advised of
his Miranda rights. RODRIGUEZ agreed to speak with us.
RODRIGUEZ then provided written consent to allow us to search
Automobile-1. During the search, law enforcement officers
located a secret compartment in the rear passenger seat of
Automobile-1.  Inside this compartment were:   (1) .hundreds of
small pills, which weighed approximately 270 gram~. Based on my
training and experience, I believe that the pills are oxycodone;
and (2) a brick-like object containing a white powdery substance
that appears, based on my training and experience as well as my
involvement in this investigation, to be one kilogram of
cocaine.

               f.   RODRIGUEZ later stated to the Officers, in
substance and in part, that there was approximately 800-900
grams of "cocaine" in Automobile-1.
'   .
        '   .       Case 1:19-mj-03343-UA Document 1 Filed 04/04/19 Page 4 of 4
                                               4

                      WHEREFORE, deponent respectfull       requests that VICTOR
            JAVIER RODRIGUEZ, the defendant, be impri       ned or bailed, as the
            case may be.



                                             Richard La orato
                                             Special Agent
                                             Drug Enforcement Administration



            Sworn to before me this
            4th day of April, 2019



            THE HONORABLE ROBERT W. LEHRBURGER
            UNITED STATES MAGISTRATE JUDGE
            SOUTHERN DISTRICT OF NEW YORK
